                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


RUFUS TREVILLION, SR. AND                          :       CIVIL ACTION NO. 2:18-cv-610
LOLETTE TREVILLION

VERSUS                                             :       UNASSIGNED DISTRICT JUDGE


UNION PACIFIC RAILROAD                             :       MAGISTRATE JUDGE KAY


                                         JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 14] of the Magistrate Judge

previously filed herein, determining that the findings are correct under applicable law, and noting

the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the partial motion to dismiss [doc. 12] be GRANTED and that

defendant be awarded the attorney fees and costs associated with the filing of its motion.

Defendant is directed to submit a bill of costs and an affidavit or other document supporting the

amount of attorney fees associated with the instant motion to the court within thirty (30) days.

        IT IS FUTHER ORDERED that all state law claims asserted against defendant be

dismissed.

        THUS DONE AND SIGNED in Chambers this 8th day of May, 2019.
